Citation Nr: 1500989	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for malaria, to include the residuals thereof.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from September 1950 to December 1951. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board denied entitlement to service connection for malaria in a December 2009 decision. A September 2011 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court) vacated this decision. The Board denied the claim again in December 2013. In an August 2014 Order, the Court granted an August 2014 Joint Motion for Remand (JMR) of the claim, vacated the Board's December 2013 decision, and remanded the claim to the Board for readjudication in accordance with the (JMR).

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the August 2014 JMR and Order and updated VA treatment records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of its April 2013 remand, the Board noted that the Veteran had presented competent evidence in the form of lay statements that he contracted malaria in service and that he had testified that since that time he had suffered from symptoms such headaches, cold sweats, nausea, fever, jaundice, and left upper quadrant pain which he attributes to malaria. The Board directed the AOJ to obtain a sufficient VA medical opinion that addressed, in pertinent part, the Veteran's reports of residual symptoms and explain whether these symptoms are caused by or related to a past bout of malaria. 

The VA examiner, in September 2013, reported that the Veteran's malaria smears were negative, his complete blood count was normal except for a transient dip in platelets, his renal function was consistently greater than 60 estimated glomerular filtration rate, and his abdominal ultrasound revealed no hepato-spleno abnormalities; and concluded that there was no evidence of persistent malaria. He did not address Veteran's reports of residual symptoms. On remand, a sufficient VA medical opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA examiner who performed the December 2012 VA examination and who offered the September 2013 opinion, or a suitable substitute. 

In an addendum, the examiner should discuss the significance of the Veteran's complaints of symptoms such as headaches, chills, sweats, nausea, fever, jaundice and abdominal pain, which the Veteran attributes to his in-service malaria. The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran has malaria or residuals of past malaria and should specifically indicate whether the symptoms reported by the Veteran are caused by or related to a past bout of malaria. If additional testing or examination of the Veteran is necessary to respond to the above inquiry, such should be afforded the Veteran. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to mere speculation.

2. Forward a copy of the VA opinion or examination report received in conjunction with this Remand to the Veteran's attorney of record.

3. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




